DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to a preliminary amendment filed on Oct. 9, 2020, the applicants have canceled claims 9, 12, 19-21, 25, 28 and 30; amended claims 3-8, 10-11, 13-15, 22-24, 26-27, 29, 31, 34-40 and 42-43 and furthermore, have added a new claim 44.
3. Claims 1-8, 10-11, 13-18, 22-24, 26-27, 29 and 31-44 are pending in the application.

Claim Rejections - 35 USC § 112
4. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. Claims 37-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating ovarian cancer and endometrial cancer, does not reasonably provide enablement for treating every known cancer in the art.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention he following eight different factors (see Ex parte Foreman, 230 USPQ at 547; Wands, In re, 858.F. 2d 731, 8 USPQ 2d 1400, Fed. Cir. 1988) must be considered in order for the specification to be enabling for what is being claimed:
Quantity of experimentation necessary, the amount of direction or guidance provided, presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability and the breadth of claims. In the instant case, the specification is not enabling based on atleast four of the above mentioned eight different factors such as quantity of experimentation necessary, the amount of direction or guidance provided, presence of working examples, state of the prior art, unpredictability and the breadth of claims.
The instant specification teaches inhibitory effect of instant compounds on CDK2/cyclin E1 enzyme as shown in table 55 on pages 387-397 of the specification. The specification also teaches amplification of CCE1 in ovarian cancer and endometrial cancer cell lines and antiproliferative effect in these CDK2/cyclin E1 dependent cell lines as shown in examples B1 and B2 on page 398. Based on these teachings, the instant compounds will have therapeutic utility for treating ovarian cancer and endometrial cancer. However, there is no teaching or guidance present either in the specification or prior art references provided showing well established utility of CDK2 inhibitors for treating every known cancer in the art. There are no working examples present showing efficacy of instant compounds in vitro cell lines of every known tissue representing every known cancer in the art. The instant compounds of formula (I) encompasses hundreds of thousands of compounds based on the values of variables R1-R4, R6, R7, Rz, n and 

7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9. Claims 37-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 37-42, specific diseases associated with either hyperactivity or hypoactivity of CDK2 enzyme, are not defined.

Allowable Subject Matter
10. Claims 1-8, 10-11, 13-18, 22-24, 26-27, 29, 31-36 and 44 are allowed since the instant compounds of formula (I) are neither disclosed nor obvious over the prior art. In the prior art, Huang (U.S. Patent 8,865,732 B2) discloses heterocyclic compounds for treating cancer which are closely related to instant compounds. However, the most closely related compound of example 62 (see column 125) differs from the instant compounds in having different value (heteroaryl ring) of instant variable R3 and 


11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




                                     /CHARANJIT AULAKH/                                     Primary Examiner, Art Unit 1625